DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 10/01/2020 was reviewed and the listed references were noted.

Drawings
The 7 page drawings have been considered and placed on record in the file. 

Specification
The abstract of the disclosure is objected to because the abstract is repeating what is recited in independent Claim 1.  Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 is erroneously reciting its dependency from itself, i.e., Claim 21.  Examiner believes this is a typographical error, and the claim was meant to depend from Claim 20.  Appropriate correction is required.

Status of Claims
Claims 1-22 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “indicating section …”, “electronic means …”, “a terminal device …”, and “an optical meter …” in Claim 1-22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claim 1 recites: “… which said received colonic effluent is able to be visualized in order to assess a degree of colon cleanliness”.  The term “is able to be visualized” is considered as a non-assertive and a non-affirmative operator, which in effect, renders the claims indefinite.  It is suggested that Applicant replace this term with the term "is visualized".  Dependent claims of the instant application are rejected under this section of the rule due to the nature of their dependency to the rejected independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Horin et al. (US 2009/0305331 - IDS).

	Consider Claim 1, Ben-Horin discloses “A colon cleanliness indicating device” (Paragraph [0025]), “comprising a forward toilet-secured receiving section configured with a recessed receptacle for receiving colonic effluent” (Fig. 2, funnel 54 and Paragraph [0136], where device 52 is described) “and a rearward indicating section for indicating a degree of colon cleanliness” (Paragraph [0139] and Fig. 2:56 and index 52), “wherein said indicating section is formed with one or more channels” (Fig. 2, container 56) “in fluid communication with said receptacle” (Fig. 2:54) “through which said received colonic effluent is flowable” (description of Paragraph [0113] regarding the condition and color of the collected fluid) “and by which said received colonic effluent is able to be visualized in order to assess a degree of colon cleanliness (Paragraphs [0113] and [0139], wherein representation of colon cleanliness level is disclosed).

	Consider Claim 2, Ben-Horin discloses “The device according to claim 1, wherein the indicating section is angularly spaced with respect to the receiving section” (Fig. 2, wherein container 56 and  index 52 are at angle with the walls of funnel 52).

	Consider Claim 3, Ben-Horin discloses “The device according to claim 2, wherein the indicating section is substantially vertically oriented” (Fig. 2, index 52, which is vertical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Horin et al. (US 2009/0305331 - IDS)  in view of Hirokazu Sekine (US 2017/0303901).

Consider Claim 6, although Ben-Horin discloses means for viewing the color of the collected fluid to classify the cleanliness of the colon of a patient (Ben-Horin, Paragraph [0113]), it does not explicitly disclose “electronic means for visualizing the indicating section and for outputting in response an indication that is representative of a degree of colon cleanliness.”  However, in an analogous field of endeavor, Sekine discloses an excrement checking device with an image sensor for capturing an image of an excrement in a container and displaying the image so the user can view the color of the materials collected in the container (Sekine, Paragraphs [0008], [0048], and [0088]). 

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ben-Horin with the teachings of Sekine to use an electronic device for capturing the image of the indictor representing the cleanliness of the colon of a patient.  One of ordinary skill in the art could have combined these elements in order to provide a more robust and versatile device for determination of level of cleanliness of the colon from the color of the collected fluid.  Therefore, it would have been obvious to combine Ben-Horin and Sekine to obtain the invention in Claim 16.

Consider Claim 17, the combination of Ben-Horin and Sekine discloses “The system according to claim 16, wherein the electronic means comprises a terminal device configured to capture an image of the indicating section, and an optical meter in data communication with said terminal device for receiving said captured image, measuring optical properties of said captured image and for outputting in response the degree of colon cleanliness”  (Sekine, Paragraphs [0048] and [0088], where the image sensor and color sensing sections are disclosed).  The proposed combination as well as the motivation for combining the Ben-Horin and Sekine references presented in the rejection of Claim 16, apply to Claim 17 and are incorporated herein by reference.  Thus, the system recited in Claim 17 is met by Ben-Horin and Sekine.
 
Consider Claim 20, the combination of Ben-Horin and Sekine discloses “The system according to claim 16, further comprising a support member for the indicating section when loaded with colonic effluent, wherein the electronic means comprises a light source for generating a light beam that is adapted to impinge on the indicating section, an optical meter for measuring optical properties of the light after interacting with the colonic effluent, and a processor-equipped terminal device for analyzing data generated by the optical meter in order to assess a degree of colon cleanliness”  (Sekine, Paragraph [0088], where the image sensor, color sensing sections, and LED lights are disclosed).  The proposed combination as well as the motivation for combining the Ben-Horin and Sekine references presented in the rejection of Claim 16, apply to Claim 20 and are incorporated herein by reference.  Thus, the system recited in Claim 20 is met by Ben-Horin and Sekine.




Allowable Subject Matter
Claims 4-15 and 18, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if: (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above-described rejection under 35 U.S.C. 112(b) is overcome.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of limitations recited in the above-referenced dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Vanner et al. (WO 2009/140764).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662